J-S37036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 REGINALD LEWIS                          :
                                         :
                   Appellant             :   No. 1544 EDA 2021

             Appeal from the PCRA Order Entered July 14, 2021
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0205851-1983


BEFORE: BOWES, J., LAZARUS, J., and OLSON, J.

MEMORANDUM BY OLSON, J.:                        FILED DECEMBER 16, 2022

      Appellant, Reginald Lewis, appeals pro se from the order entered on July

14, 2021, which dismissed his petition filed under the Post Conviction Relief

Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      The PCRA court ably summarized the factual and procedural posture of

this case:

        On November 21, 1982, Christopher Ellis was stabbed nine
        times by a man with a butcher knife in the Oxford Bar located
        at Oxford and Sixth Streets in Philadelphia. The patrons of
        the bar observed the stabbing including the group that was
        with the victim. The police showed the witnesses a [photo
        array] of eight pictures and each of them identified Appellant
        as the perpetrator. Police arrested Appellant for shoplifting
        at Strawbridge and Clothier department store and while he
        was in custody, he was charged with the murder of
        Christopher Ellis.

        During the jury trial the Commonwealth presented six[]
        eyewitnesses who identified Appellant as the man who
        stabbed the victim. Each of the witnesses [was] familiar with
J-S37036-22


       Appellant from the neighborhood and knew him by his first
       name. There was testimony that Appellant was [seen]
       wearing clear lens glasses like the glasses dropped by the
       perpetrator at the murder scene. A witness testified that
       before the stabbing Appellant and the victim were arguing
       over a five [] dollar debt that the victim allegedly owed
       Appellant. The bartender testified that the perpetrator had
       been a customer at the bar and that he had a girlfriend,
       Stephanie[, who] was pregnant and lived on the 1600 block
       of Marshall Street in Philadelphia.      The Commonwealth
       presented Appellant's [fiancée], Stephanie McCorey, who
       testified she was pregnant at the time of the incident, and
       she had previously lived at 1610 North Marshall Street. The
       bartender also testified that Appellant approached him the
       next day and told him not to mention Appellant's name
       regarding the incident. At trial, Appellant claimed he was in
       San Diego visiting his brother when the crime occurred.
       Appellant's brother and other witnesses testified that he was
       in San Diego. . . .

       On August 1, 1983, the jury found Appellant guilty of
       first-degree murder and possession of an instrument of
       crime. The Commonwealth noted [Appellant’s] history of
       violence during the penalty phase and the defense argued
       Appellant's youth at the time of the crimes. The jury found
       one     aggravating   circumstance    and    no   mitigating
       circumstances and Appellant was sentenced to death on the
       first-degree murder [conviction]. On December 22, 1989,
       the Pennsylvania Supreme Court affirmed [Appellant’s]
       judgment of sentence. [See Commonwealth v. Lewis, 567
       A.2d 1376 (Pa. 1989)]. . . .

       On August 7, 1995, Appellant filed a timely[,] pro se PCRA
       petition. Appellant argued his counsel was ineffective during
       the guilt[] phase of his trial and was ineffective during jury
       selection. Counsel was appointed and filed an amended
       petition and supplemental petitions. Appellant claimed the
       Commonwealth did not [] provide exculpatory evidence of
       bus tickets in a briefcase he was carrying when he was
       arrested thereby violating [Brady v. Maryland, 373 U.S. 83
       (1963).] On February 7, 1998, the PCRA Court denied the
       petition and Appellant appeal[ed]. On January 19, 2000, the
       Pennsylvania Supreme Court affirmed the denial of


                                   -2-
J-S37036-22


        Appellant's petition. [See Commonwealth v. Lewis, 743
        A.2d 907 (Pa. 2000)].

        In September 2000[,] Appellant filed for a writ of habeas
        corpus in the United States District Court for the Eastern
        District of Pennsylvania pursuant to 28 U.S.C. § 2254. The
        District Court denied the petition in part and granted the
        petition in part[,] granting sentencing relief and both parties
        appealed. On appeal, the [Third Circuit Court of Appeals]
        vacated the District Court's order and remanded for an
        evidentiary hearing on Appellant's penalty[] phase claims.
        [See Lewis v. Horn, 581 F.3d 92 (3rd Cir. 2009)]. On
        remand[,] the Commonwealth did not contest Appellant's
        challenge to his capital sentence, and[, on July 9, 2012, the
        trial court resentenced Appellant to serve a term of life in
        prison without the possibility of parole].

PCRA Court Opinion, 5/5/22, at 1-3 (footnotes omitted).

      Appellant filed the current, pro se PCRA petition on August 13, 2019.

Within the petition, Appellant acknowledged that the petition was facially

untimely under the PCRA’s one-year time-bar. However, Appellant claimed

that his petition was timely, as two of his claims satisfied exceptions to the

time-bar. First, Appellant claimed that his petition was timely under either

the newly discovered facts or governmental interference exception to the

time-bar, as the Commonwealth failed to disclose certain evidence that would

have bolstered his alibi defense. Specifically, during trial, Appellant claimed

that he was in San Diego, California on the day of the murder – and, Appellant

claimed that, when he was arrested in 1983, the police seized a black

briefcase, which contained bus ticket stubs and other papers that proved he

was in San Diego on the day of the murder.         Appellant claimed that the

Commonwealth failed to disclose this exculpatory evidence to him during trial



                                     -3-
J-S37036-22



discovery.   See Appellant’s PCRA Petition, 8/13/19, at 25-30; see also

Appellant’s Brief at 1-10.

      Second, Appellant claimed that his petition was timely under the newly

discovered facts exception because Appellant learned that the Honorable D.

Michael Fisher, of the Third Circuit Court of Appeals, was on the panel that

decided his 2009 case Lewis v. Horn, and which remanded for an evidentiary

hearing on Appellant's penalty phase claims. According to Appellant, Judge

Fisher should have recused himself from Appellant’s case, as he was “the

co-author of [Pennsylvania’s] death penalty statute” when he acted as the

Attorney General of Pennsylvania and was pre-disposed to rule against

Appellant.   See Appellant’s PCRA Petition, 8/13/19, at 13-16; see also

Appellant’s Brief at 11-15.

      The PCRA court appointed counsel to represent Appellant during the

proceedings. PCRA Court Order, 9/3/19, at 1. However, on April 10, 2021,

appointed counsel filed a petition to withdraw as counsel and a no-merit letter,

pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

      On June 9, 2021, the PCRA court provided Appellant with notice that it

intended to dismiss his petition in 20 days, without holding a hearing. PCRA

Court Order, 6/9/21, at 1-2; Pa.R.Crim.P. 907(1). Appellant responded to the

Rule 907 notice and requested that the PCRA court judge recuse himself. See

Appellant’s Motion for Recusal, 7/13/21, at 1-3.       The PCRA court finally

dismissed Appellant’s petition on July 14, 2021 and, within the dismissal order,

                                     -4-
J-S37036-22



the PCRA court granted counsel leave to withdraw.           PCRA Court Order,

7/14/21, at 1.

      Appellant filed a timely notice of appeal from the PCRA court’s order.

On appeal, Appellant claims the PCRA court erred when it concluded that

Appellant’s petition was time-barred and the PCRA court judge erred when he

did not recuse himself from the case. See Appellant’s Brief at 1-29.

      “As a general proposition, we review a denial of PCRA relief to determine

whether the findings of the PCRA court are supported by the record and free

of legal error.” Commonwealth v. Eichinger, 108 A.3d 821, 830 (Pa. 2014).

      Before this Court may address the substance of Appellant’s claims, we

must determine if this petition is timely.

        [The PCRA requires] a petitioner to file any PCRA petition
        within one year of the date the judgment of sentence
        becomes final. A judgment of sentence becomes final at the
        conclusion of direct review . . . or at the expiration of time
        for seeking review.

                                      ...

        However, an untimely petition may be received when the
        petition alleges, and the petitioner proves, that any of the
        three limited exceptions to the time for filing the petition, set
        forth at 42 Pa.C.S.A. § 9545(b)(1)(i), (ii), and (iii), are met.
        A petition invoking one of these exceptions must be filed
        within [one year] of the date the claim could first have been
        presented. In order to be entitled to the exceptions to the
        PCRA’s one-year filing deadline, the petitioner must plead
        and prove specific facts that demonstrate his claim was raised
        within the [one-year] timeframe.

See Commonwealth v. Lawson, 90 A.3d 1, 4-5 (Pa. Super. 2014)

(quotations and some citations omitted).


                                      -5-
J-S37036-22


      In the present case, the PCRA court found Appellant’s petition to be

untimely filed. See PCRA Court Opinion, 5/5/22, at 4. We agree.

      The Pennsylvania Supreme Court affirmed Appellant’s judgment of

sentence on December 22, 1989. Commonwealth v. Lewis, 567 A.2d 1376

(Pa. 1989).   Although the federal courts later upended Appellant’s death

sentence, the federal courts did not disturb Appellant’s underlying convictions.

See Lewis v. Horn, 581 F.3d 92 (3rd Cir. 2009).         Therefore, in terms of

Appellant’s underlying convictions, Appellant’s judgment of sentence became

final in 1990. See Commonwealth v. Lesko, 15 A.3d 345, 366-367 (Pa.

2011) (“[a petitioner’s] ‘right’ to first petition PCRA review is necessarily

confined to that part of the final Pennsylvania judgment that was disturbed by

the federal habeas proceedings. All other aspects of the original judgment

remain as before – final”) (emphasis in original). Moreover, although the

federal courts upended Appellant’s sentence of death, the trial court

resentenced Appellant on July 9, 2012 to serve a term of life in prison without

the possibility of parole and Appellant did not file a direct appeal from that

resentencing. Therefore, under the PCRA, Appellant’s judgment of sentence

ultimately became final at the end of the day on August 8, 2012.

      Since the PCRA requires that a petition be filed “within one year of the

date the judgment becomes final,” Appellant had until 2013 to file a PCRA

petition relating to his resentencing.     See Lesko, 15 A.3d at 366-367.

Appellant’s current petition, which was filed on August 13, 2019, is patently


                                     -6-
J-S37036-22


untimely and the burden thus fell upon Appellant to plead and prove that one

of the enumerated exceptions to the one-year time-bar applied to his case.

See 42 Pa.C.S.A. § 9545(b)(1); Commonwealth v. Perrin, 947 A.2d 1284,

1286 (Pa. Super. 2008) (to properly invoke a statutory exception to the

one-year time-bar, the PCRA demands that the petitioner properly plead and

prove all required elements of the relied-upon exception).

     Appellant purports to invoke the “newly discovered facts” and

“governmental interference” exceptions to the time-bar.       These statutory

exceptions provide:

        (1) Any petition under this subchapter, including a second or
        subsequent petition, shall be filed within one year of the date
        the judgment becomes final, unless the petition alleges and
        the petitioner proves that:

           (i) the failure to raise the claim previously was the result
           of interference by government officials with the
           presentation of the claim in violation of the Constitution
           or laws of this Commonwealth or the Constitution or laws
           of the United States;


           (ii) the facts upon which the claim is predicated were
           unknown to the petitioner and could not have been
           ascertained by the exercise of due diligence[.]

                                     ...

        (2) Any petition invoking an exception provided in paragraph
        (1) shall be filed within one year of the date the claim could
        have been presented.

42 Pa.C.S.A. § 9545(b).




                                     -7-
J-S37036-22


      To successfully invoke the governmental interference exception, a

“petitioner must plead and prove the failure to previously raise the

[underlying] claim was the result of interference by government officials, and

the information could not have been obtained earlier with the exercise of due

diligence.” Commonwealth v. Abu-Jamal, 941 A.2d 1263, 1268 (Pa. 2008).

      Regarding the newly discovered evidence exception, our Supreme Court

has explained:

        subsection (b)(1)(ii) has two components, which must be
        alleged and proved. Namely, the petitioner must establish
        that: 1) “the facts upon which the claim was predicated were
        unknown” and (2) “could not have been ascertained by the
        exercise       of     due      diligence.”     42    Pa.C.S.
        § 9545(b)(1)(ii)(emphasis added). If the petitioner alleges
        and proves these two components, then the PCRA court has
        jurisdiction over the claim under this subsection.

Commonwealth v. Bennett, 930 A.2d 1264, 1272 (Pa. 2007) (emphasis

omitted).

      Further, to properly invoke either exception, the petitioner is statutorily

required to file his petition “within one year of the date the claim could have

been presented.” 42 Pa.C.S.A. § 9545(b). As our Supreme Court explained,

to satisfy this “one year requirement,” a petitioner must “plead and prove that

the information on which he relies could not have been obtained earlier,

despite the exercise of due diligence.” See Commonwealth v. Stokes, 959

A.2d 306, 310-311 (Pa. 2008); Commonwealth v. Breakiron, 781 A.2d 94,

98 (Pa. 2001).    Moreover, because the “one year requirement” of section




                                      -8-
J-S37036-22


9545(b)(2) is a statutory mandate, the requirement is “strictly enforced.” See

Commonwealth v. Monaco, 996 A.2d 1076, 1080 (Pa. Super. 2010).

      First, Appellant claims that his petition satisfies both exceptions to the

time-bar because he pleaded that, on the day he was arrested in 1983, the

police seized from him a black briefcase, which contained bus ticket stubs and

other papers that proved he was in San Diego on the day of the murder.

Further, Appellant claimed that the Commonwealth failed to disclose this

exculpatory evidence to him during discovery. See Appellant’s PCRA Petition,

8/13/19, at 25-30; see also Appellant’s Brief at 1-10.


      Appellant’s claim does not satisfy either the newly discovered fact or

governmental interference exception to the time-bar because, if true,

Appellant has been aware since 1983 that his black briefcase contained such

evidence.   Therefore, Appellant’s claim fails under either exception, as

Appellant cannot establish that “the information could not have been obtained

earlier with the exercise of due diligence.”   See Abu-Jamal, 941 A.2d at

1268; Bennett, 930 A.2d at 1272.

      Appellant also claims that his petition is timely because, in 2009, the

Honorable D. Michael Fisher was on the panel that decided his appeal in the

Third Circuit Court of Appeals. According to Appellant, Judge Fisher should

have recused himself from Appellant’s case, as he was “the co-author of

[Pennsylvania’s] death penalty statute” and was pre-disposed to rule against




                                     -9-
J-S37036-22



Appellant.   See Appellant’s PCRA Petition, 8/13/19, at 13-16; see also

Appellant’s Brief at 11-15.

      Again, Appellant’s claim fails, as Appellant knew in 2009 that Judge

Fisher was on the panel that decided his appeal. Thus, Appellant’s claim does

not fall under either the newly discovered fact or governmental interference

exception to the PCRA’s time-bar, as Appellant cannot establish that “the

information could not have been obtained earlier with the exercise of due

diligence.” See Abu-Jamal, 941 A.2d at 1268; Bennett, 930 A.2d at 1272.

      Finally, Appellant claims that the PCRA court judge erred when he did

not recuse himself from Appellant’s case. We review a trial court's decision to

deny a motion to recuse for an abuse of discretion. Vargo v. Schwartz, 940

A.2d 459, 471 (Pa. Super. 2007). Our review of a trial court's denial of a

motion to recuse allows for deference to the trial court's decision on the

matter. Id. (“we extend extreme deference to a trial court's decision not to

recuse”). In Commonwealth v. Harris, 979 A.2d 387, 391–392 (Pa. Super.

2009), this Court stated, “[w]e recognize that our trial judges are ‘honorable,

fair and competent,’ and although we employ an abuse of discretion standard,

we do so recognizing that the judge himself is best qualified to gauge his

ability to preside impartially.” Harris, 979 at 391–392 (citations and some

quotation marks omitted). Thus, a trial court judge should grant the motion

to recuse only if a doubt exists as to his or her ability to preside impartially or

if his or her impartiality can be reasonably questioned. In re Bridgeport Fire

Litigation, 5 A.3d 1250, 1254 (Pa. Super. 2010).

                                      - 10 -
J-S37036-22



      In order to prevail on a motion for recusal, the party seeking recusal

must “produce evidence establishing bias, prejudice or unfairness which raises

a substantial doubt as to the jurist's ability to preside impartially.” In re S.H.,

879 A.2d 802, 808 (Pa. Super. 2005) (quotation marks and citations omitted).

      Within Appellant’s petition and appellate brief, Appellant levies general

accusations against the PCRA court judge. See Appellant’s Brief at 16-17.

However, Appellant does not explain how these general accusations could

have rendered the PCRA court judge unable to preside impartially over

Appellant’s specific case. Thus, Appellant’s claim on appeal necessarily fails.

      Order affirmed. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2022




                                      - 11 -